Filed 3/27/13 P. v. Super. Ct. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Petitioner,
v.
THE SUPERIOR COURT OF SAN                                                A136005
FRANCISCO COUNTY,
                                                                         (City & County of San Francisco
         Respondent;                                                     Super. Ct. No. 106557)
WILLIAM MITCHELL,
         Real Party in Interest.


         On March 14, 2012, the People filed a petition, pursuant to Penal Code
section 1026.5,1 seeking to extend a state hospital commitment of real party in interest
William Mitchell. The trial court granted Mitchell’s motion to dismiss the petition on the
ground it lacked jurisdiction because the petition had not been filed before the expiration
of Mitchell’s term of commitment. The People now seek extraordinary writ review
challenging the dismissal order, which is opposed by Mitchell. We conclude that under
the circumstances the trial court had jurisdiction to adjudicate the March 14, 2012
petition. Accordingly, we grant the People’s petition for writ of mandate.




1
    All further unspecified statutory references are to the Penal Code.


                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In 1982, William Mitchell was committed to a state hospital based on his plea of
not guilty by reason of insanity to a charge of felony assault. Since that time, he has been
recommitted to the state hospital for successive two-year commitments.
       On October 19, 2009, the People filed a timely petition to extend Mitchell’s
commitment (due to expire on January 16, 2010) for an additional two years. Thereafter,
the matter was continued over 20 times, either at Mitchell’s request or with his
acquiescence (i.e., without his objection). On January 27, 2012, Mitchell signed a
“declaration” (hereafter referred to as a stipulation), stating, in pertinent part, that he
forfeited his right to a jury, and he agreed “to extend [his] commitment for the statutory
period pursuant to Penal Code [s]ection 1026 and 1026.5.”
       At a March 7, 2012 proceeding, Mitchell’s counsel informed the trial court and the
prosecutor that Mitchell “ha[d] signed a stipulation to his current hospitalization.”
However, Mitchell’s stipulation was not filed at that time. Instead, his counsel requested
“that this matter, the trial date of March the 9th be vacated, and we continue it to March
the 14th . . . to deal with the stipulation and the possibility of a further addition [sic].”
The trial court granted the request and continued the matter for trial “setting.”
       On March 14, 2012,2 when the trial court called the case, the prosecutor initially
asked whether the purpose of the hearing was to file a petition. Mitchell’s counsel
objected, stating that any petition filed that day would be untimely, and Mitchell wanted
to file his stipulation that concerned the October 2009 petition. Mitchell’s stipulation had
not been previously filed because of some confusion about whether a new recommitment
petition had been filed. The court then stated it had a petition dated March 14. The
prosecutor requested permission to file the petition that day. The court granted the

2
  We take judicial notice of the following documents that were filed in this court on August 2,
2012, in People v. Mitchell, A135948: (a) a transcript entitled “Before the Honorable Garrett L.
Wong, Judge Presiding, Tuesday [sic], March 14, 2012, Volume 11 (Pages 68-72),” and (b) the
court’s minute order dated March 14, 2012, the People’s petition filed March 14, 2012, and
Mitchell’s “declaration” filed March 14, 2012, which appear in the clerk’s transcript at pages 91-
95, 113, and 114. (Evid. Code, §§ 452, subd. (d), 459, subd. (a).)


                                                2
prosecutor’s request and the petition was filed on March 14. Immediately thereafter,
Mitchell’s counsel requested permission to file Mitchell’s stipulation. The court granted
that request and Mitchell’s stipulation was filed that day.
       On April 6, 2012, Mitchell filed a motion to dismiss the March 14, 2012 petition
on the ground his prior commitment had expired on January 16, 2012, and the court had
no jurisdiction to adjudicate the March 14, 2012 petition because it had been filed after
the expiration of his prior commitment. The People opposed the motion, arguing, in
pertinent part, that the court retained “fundamental jurisdiction” to adjudicate the
March 14, 2012 petition. The trial court granted the motion to dismiss the petition.
However, the court temporarily stayed Mitchell’s release because Mitchell would still
present a danger to the community if released and the People were directed to conduct an
investigation for a conservatorship.
       On June 29, 2012, the People filed an appeal from the order granting Mitchell’s
motion to dismiss the March 14, 2012 petition. On that same day, the People requested a
stay of the proceedings. In the stay application, the People indicated the Napa State
Hospital forensic assistant assigned to the case unofficially questioned whether Mitchell
would qualify as “gravely disabled” for conservatorship purposes. The forensic assistant
predicted that if Mitchell was not found to be “gravely disable,” he could not be held at
Napa State Hospital, would be released to the public, and would likely cease taking his
medication.
       Thereafter, on July 19, 2012, the People filed this petition for a writ of mandate
and/or prohibition and requested that we temporarily stay the trial court’s order directing
Mitchell’s release, which was then scheduled for July 25, 2012. On July 20, 2012, we
stayed Mitchell’s release from custody pending our consideration of this petition, set a
schedule for informal briefing, and gave notice that if circumstances so warranted, we
might issue a peremptory writ in the first instance. (See Code Civ. Proc., § 1088; Palma
v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171, 180.) We now issue the
peremptory writ in the first instance, directing respondent court to vacate its order
granting Mitchell’s motion to dismiss the March 14, 2012 petition, to enter a new and


                                              3
different order denying the motion, and to resume proceedings to adjudicate the March
14, 2012 petition.
                                       DISCUSSION
A.     Writ Relief Is Appropriate in This Case
       We conclude that under the circumstances it is appropriate to resolve the People’s
request for relief by its petition for extraordinary writ review, which will result in a
speedier disposition than would an appeal. As we have noted, an immediate stay was
necessary to allow time for us to consider this petition without endangering the public.
The trial court found that (1) if the extension petition had been timely, Mitchell’s
commitment would most likely have been extended, (2) that Mitchell would present a
danger to the community if released from custody, and (3) that an investigation should be
initiated so that Mitchell could be evaluated for conservatorship. However, the Napa
State Hospital forensic assistant assigned to the case doubted that Mitchell met the
requirements for civil commitment and was concerned about the likelihood that Mitchell
would be released to the public without supervision, and stop taking his medication.
Alternatively, Mitchell contends he has been entitled to be released since January 17,
2012, and a speedy resolution of the underlying issue is important to minimize any illegal
restraint on his freedom.
B.     The Trial Court Has Jurisdiction to Adjudicate the People’s March 14, 2012
       Petition
       The general procedure for committing a defendant who pleads not guilty by reason
of insanity is set out in section 1026 et seq. For defendants, such as Mitchell, who have
already been committed and who still require an additional period of commitment, the
medical director of the facility in which the defendant is committed transmits his or her
opinion, accompanied by supporting declarations, the relevant records, and
recommendations at least 180 days before the current commitment term expires.
(§ 1026.5, subd. (b)(2).) The prosecutor may then file a petition requesting an extension
of the commitment “no later than 90 days before the expiration of the [prior] commitment
unless good cause is shown.” (Ibid.) A trial shall commence “no later than 30 calendar


                                              4
days prior to the time the person would otherwise have been released, unless that time is
waived by the person or unless good cause is shown.” (Id., subd. (b)(4).) If at trial an
additional commitment is found to be appropriate, the maximum duration of that next
commitment is two years, absent a further determination, under these same procedures,
that yet another commitment is necessary. (Id., subd. (b)(8).)
       The statute does not address the situation we face here — where continuances of
the trial on the petition extend beyond the entire potential new commitment period.
Rather, the statute directs that if a finder of fact determines that the patient meets the
specified criteria, the court is to order the patient recommitted to the facility in which he
was confined for an additional two years. (§ 1026.5, subd. (b)(8).) In this case, there was
never a trial regarding the commitment period (January 16, 2010 to January 16, 2012) to
be adjudicated pursuant to the October 2009 petition. Instead, at the time of the March
14, 2012 court proceeding, the October 2009 petition remained unadjudicated by the trial
court due to numerous continuances.
       In support of his claim that his commitment can no longer be extended, Mitchell
asks us to consider two cases: People v. Lara (2010) 48 Cal.4th 216 and People v. Allen
(2007) 42 Cal.4th 91. In Lara, the petition to extend the defendant’s commitment
pursuant to section 1026.5 was filed so late that the defendant did not have an adequate
time to prepare for trial before his commitment term ended, and there was no good cause
shown for the late filing. (48 Cal.4th at p. 221.) Our Supreme Court held the statutory
deadline for filing an extension petition was not mandatory as long as the petition was
filed before the expiration of the prior commitment period. (Id. at pp. 225-226.)
Implicitly, the Lara court determined that the filing of the recommitment petition while
the defendant was still being legally detained was a mandatory requirement. In reaching
this conclusion, the Lara court relied on Allen, a case arising under the Mentally
Disordered Offenders Act (MDO), a statute which allows a prisoner who has been
determined to be a mentally disordered offender to be civilly committed if certain
requirements are shown to exist. (Allen, supra, 42 Cal.4th at p. 99.) In Allen, our
Supreme Court held the deadline requiring the filing of a recommitment petition before


                                               5
the end of the current MDO commitment term was mandatory; thus, if it were not met,
the relevant government action — specifically the trial court’s order extending Allen’s
commitment — was invalid. (Id. at p. 104.) Based on the Allen court’s holding, and the
Lara court’s reliance and application of the Allen principles, Mitchell reasons that an
extension of his commitment would be invalid because the March 14, 2012 petition was
filed well after January 16, 2012, which he contends was the date of the expiration of his
prior commitment term.
       However, Mitchell’s argument ignores two crucial facts which distinguish his
situation from Lara/Allen: (1) the October 19, 2009 petition had been timely filed and
(2) that petition had never been adjudicated because of the continuances. Contrary to
Mitchell’s further contention, no actual term of commitment terminated on January 16,
2012, because Mitchell had never been committed for a term that ended on that date. The
last involuntary commitment period that had been imposed terminated on January 16,
2010. An extension petition had been timely filed seeking to extend that commitment,
but because of continuances, no decision adjudicating that petition was ever made. The
filing of the October 2009 petition invoked the court’s jurisdiction to determine whether
Mitchell’s commitment should be extended. The continuances requested and/or agreed to
by the parties and ratified by the trial court continued the court’s jurisdiction. The
October 2009 petition was superseded by the filing of the March 14, 2012 petition, which
now remains to be adjudicated by the trial court.
       Under the circumstances, we see no conflict between allowing the People to
proceed on the March 14, 2012 petition and Mitchell’s right not to be subject to an illegal
commitment. Until March 14, 2012, Mitchell was validly held pursuant to the filing of
the 2009 recommitment petition and the continuances. Mitchell was then held pursuant
to the recommitment petition filed March 14, 2012. Thus, the public safety goal, which
is the primary purpose of the section 1026 procedure (People v. Lara, supra, 48 Cal.4th
at p. 228, fn. 18) is furthered because the court will be able to determine whether Mitchell
currently meets the criteria for continued commitment. The “secondary benefit to
[Mitchell] derived from the time limit[s]” in section 1026 is not infringed. (Ibid.)


                                              6
Because the March 14, 2012 petition and Mitchell’s stipulation concerning the earlier
October 2009 petition were filed contemporaneously in the same court proceeding, we
cannot conclude Mitchell’s confinement was being meaningfully prolonged by an illegal
commitment.
                                      DISPOSITION
       We invoke the accelerated Palma procedure (see Palma v. U.S. Industrial
Fasteners, Inc., supra, 36 Cal.3d 171) because “petitioner’s entitlement to relief is so
obvious that no purpose could reasonably be served by plenary consideration of the
issue. . . .” (Ng v. Superior Court (1992) 4 Cal.4th 29, 35; see also Lewis v. Superior
Court (1999) 19 Cal.4th 1232, 1240-1241.) Also, our immediate resolution of the matter
will expedite the trial court’s consideration of whether Mitchell should remain committed
for an additional term.
       Let a peremptory writ of mandate issue directing respondent court to vacate its
order granting Mitchell’s motion to dismiss the People’s March 14, 2012 petition, to
enter a new and different order denying the motion to dismiss, and to proceed to
adjudicate the petition forthwith. Our July 20, 2012 stay of Mitchell’s release shall
remain in effect until adjudication of the March 14, 2012 petition is concluded.




                                                  _________________________
                                                  McGuiness, P.J.

We concur:


_________________________
Pollak, J.


_________________________
Siggins, J.




                                             7